DETAILED ACTION
Remarks
The present application was filed 21 July 2020 and claims priority to 16/141,100 filed on 25 September 2018, 14/802,714 filed on 17 July 2015 and 62/026,109 filed on 18 July 2014.
Applicant also files preliminary amendments on 29 September 2020. With the amendments, Applicant:
amends claims 1, 5, 6, 8, 13, 15 and 19;
cancels claims 2-4, 7, 9-11, 14, 16, 17 and 20; 
adds new claims 21-35; 
amends paragraphs [0111], [0114-0115], [0117], [0213] and [0215] of the specification; and
amends figures 11 and 17 of the drawings.
Claims, 1, 5, 6, 8, 12, 13, 15, 18, 19 and 21-35 are pending. Claims 1, 8 and 15 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of provisional application 61/927,228, 14/802,714 and 16/141,100 is acknowledged as noted above.
Examiner also notes for the record, that, upon further consideration and contrary to assertions made by the examiner in 14/802,714, the subject matter of claims 5, 6, 12, 13, 18, 19 and 21-23 does appear to be supported by paragraphs [0056], [0057] and [0060] of US 61/927,228.
Drawings
The drawings are acceptable for examination purposes.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to for the following informalities:
It refers to “computing device 412” at pars. [0116-0117], which appears to be typographical errors that should read –computing device 414- instead (see replacement figure 11).
It refers to “sensor data module 1210” at par. [0119], which appears to be typographical error that should read – sensor data module 1212- instead (see figure 12).
It refers to “WiFi radio 604” and “(BLE) radio 604” in paragraph [0114], which appear to be typographical errors that should perhaps read –WiFi radio 606- and -(BLE) radio 608- instead (see figure 6).
Claim Objections
Claims 8 and 15 are objected to for the following informalities:
Claim 8 refers to “accessing”, “determining”, etc., which appear to be typographical errors that should perhaps refer to -access-, -determine-, etc. instead.
Claim 15 is objected to for the same reasons as claim 8.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
16.	This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“data processing system configured to…determine when a user changes from lying on his or her back to lying on his or her side…” in claim 1;
“data processing system configured to…accessing, for each of a plurality of stored values for a sleep position, an associated pressure value…” in claim 8 and 15;
“data processing system configured to…determining a sensed value…” in claims 8 and 15;
“data processing system configured to…accessing a rate-of-change value stored in memory…” in claims 8 and 15;
“data processing system configured to…adjusting the pressure of an air mattress…” in claims 8 and 15;
“data processing system configured to…receive the stored values…” in claims 12 and 18;
“data processing system configured to…perform test for at least some of the stored values…” in claims 12 and 18;
“data processing system configured to…modify at least one of the associated pressure values…” in claims 12 and 18;
“data processing system configured to…perform test…wherein performing a test…comprises: determining a sensed value …” in claims 13 and 19;
“data processing system configured to…perform test…wherein performing a test…comprises…adjusting the pressure of the air mattress…” in claims 13 and 19;
“data processing system configured to…modify at least one of the associated pressure values…modifying at least one of the associated pressure values…comprises: modifying at least one of the associated pressure values to match one of the test pressures” in claims 13 and 19;
“data processing system configured to repeat over time the i) receiving…ii) performance of the test, and iii) the modification of at least one of the associated pressure values” in claims 22 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 24-26 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Torbet et al. (US 2003/0221261) (art of record – hereinafter Torbet) in view of Receveur (US 2011/0113560) (art made of record – hereinafter Receveur).

As to claim 1, Torbet discloses a method for automatic sensing and adjustment of a bed system, comprising: 
accessing, for each of a plurality of stored values for a sleep position, an associated pressure value of a user's stored pressure setting for one or more sleep positions, wherein the pressure values are pre-set by the user and stored in a memory; (e.g., Torbet, par. [0202] discloses control unit adjusts lift pressures to a recorded pattern, RP [pressure value], for a body of the detected size, weight and orientation (back, front, side and other) [sleep positions]. Recorded [i.e., stored in memory] patterns are updated by a person [user] from time to time)
determining a sensed value for the sleep position of the user based on measurements from one or more of a pressure sensor, a motion sensor, or a temperature sensor, wherein the pressure sensor and a data processing system are configured to determine when a user changes from lying on his or her back to lying on his or her side based on a pressure change in air chambers of the bed system; (e.g., Torbet, par. [0064] discloses inflatable members 10 [air chambers]; par. [0116] discloses the sensors 44 can be located on or in any other members [i.e., in an air chamber] par. par. [0201] discloses the data recording algorithm functions to periodically sense and record readings from the sensors 4435 and stores the readings as a sensed pattern in data store 77.  The body motion algorithm functions to periodically compare a current sensed pattern to determine position changes; par. [0202] discloses the control unit senses the size, weight and orientation (back, front, side, other) of the body).
Torbet does not explicitly discloses accessing a rate-of-change value stored in memory; and adjusting the pressure of an air mattress at a rate based on the accessed rate-of-change value.
However, in an analogous art, Receveur discloses:
accessing a rate-of-change value stored in memory; (e.g., Receveur, par. [0049] discloses rate of flow through conduit 32 is controlled by a PID controller which compares a first pressure value detected by sensor 22 to a second pressure value detected at a second time to determine dP/dt [rate of change]. When the PID controller is invoked, the algorithm processes the pressure signal 102 to control the drive signal; par. [0032] discloses a memory device 20 is included in the controller 16 to store information to be used by the processor 18) and 
adjusting the pressure of an air mattress at a rate based on the accessed rate-of-change value (e.g., Receveur, par. [0029] discloses the inflatable support structure 12 may be embodied as an air bladder positioned in a mattress; Fig. 4 and associated text, par. [0052] 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Torbet, by including adjusting the pressure of at a rate based on a rate-of-change value accessed in memory, as taught by Receveur, as Receveur would provide the advantage of a means of maintaining a near a constant rate of adjustment. (See Receveur, par. [0047]).

As to claim 8, it is a bed system having substantially the same limitations as claim 1. Accordingly, claim 8 is rejected for the same reasons. Further limitations, disclosed by Torbet, include:
a bed having an air mattress having an adjustable pressure (e.g., Torbet, Fig. 3 and associated text, par. [0070] discloses Fig. 3 depicts a side view of a mattress. The lifts can be inflated with air to establish different pressures; par. [0014] discloses an expectation is that a mattress will be compatible with a bed formed of a foundation and a mattress which are suitable for use with standard frames).

As to claim 15, it is a bed system having substantially the same limitations as claim 1. Accordingly, claim 15 is rejected for the same reasons. Further limitations, disclosed by Torbet, include:
means for supporting an air mattress having an adjustable pressure (e.g., Torbet, Fig. 3 and associated text, par. [0070] discloses Fig. 3 depicts a side view of a mattress. The lifts can be inflated with air to establish different pressures; par. [0014] discloses an expectation is that a mattress will be compatible with a bed formed of a foundation and a mattress which are suitable for use with standard frames).

As to claim 24, Torbet/Receveur discloses the method of claim 1 (see rejection of claim 1 above), Torbet further discloses:
 wherein the air mattress comprises a first air chamber and a second air chamber that are both in fluid communication with a pump that is configured to cause increases and decreases in fluid pressure of the first air chamber and the second air chamber (e.g., Torbet, Fig. 3 and associated text, par. [0070] discloses Fig. 3 depicts a side view of a mattress. The lifts [air chambers] can be inflated with air to establish different pressures; par. [0074] discloses pressure unit 7 [pump] is an air control device including an air pump which is regulated by the control device for establishing different pressures in lifts 12-1, 12-2, 12-3 and 12-4; Fig. 13 and associated text, par. [0113] discloses pressure source 29 in pressure unit 7. If the pressure in lift 12-2 is to be decreased, right control device 38 is actuated to control valve [3]7-2, to vent some of the air in lift 12-2 into the atmosphere).

As to claim 25, it is a bed system having substantially the same limitations as claim 24. Accordingly, it is rejected for the same reasons.
 
As to claim 26, it is a bed system having substantially the same limitations as claim 24. Accordingly, it is rejected for the same reasons.

As to claim 33, Torbet/Receveur discloses the method of claim 1 (see rejection of claim 1 above), Torbet further discloses wherein the pressure values comprise different values (e.g., Torbet par. [0202] discloses recorded patterns [pressure values, see above] are updated by a person).

As to claim 34, it is a bed system having substantially the same limitations as claim 33. Accordingly, it is rejected for the same reasons.
 
As to claim 35, it is a bed system having substantially the same limitations as claim 33. Accordingly, it is rejected for the same reasons.

Claims 5, 6, 12, 13, 18, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Torbet (US 2003/0221261) in view of Receveur (US 2011/0113560) in further view of Stjerna (US 2016/0015183) (art of record -- hereinafter Stjerna)

As to claim 5, Torbet discloses the method of claim 1 (see rejection of claim 1 above) but does not explicitly disclose the method further comprising: receiving the stored values and the associated pressure values; performing a test for at least some of the stored values and at least some of the associated pressure values; and modifying at least one of the associated pressure values based on the performed tests.
the method further comprising: 
receiving the stored values and the associated pressure values; (e.g., Stjerna, par. [0091] discloses variable firmness/height may be realized by inflatable elements 181, in which the pressure is independently variable; par. [0075] discloses the control unit will store this as a first lying position together with the firmness [pressure] levels for said position)
performing a test for at least some of the stored values and at least some of the associated pressure values; (e.g., Stjerna par. [0072] discloses the user may enter the parameter setting mode whenever he/she so wishes and in the parameters setting mode adjust the firmness values for different positions, define new lying positions, or cancel previously defined lying positions. This may be done by the user lying on the bed an assuming any certain lying position. He may then adjust the firmness until a comfortable sting has been obtained [i.e. testing out firmness settings (pressure values)]. This lying position and firmness may then be stored. Additionally or alternatively, a previously stored lying position may be retrieved and the firmness values for the different zones be adjusted, then stored) and 
modifying at least one of the associated pressure values based on the performed tests (e.g., Stjerna par. [0072] discloses the user may enter the parameter setting mode whenever he/she so wishes and in the parameters setting mode adjust [modify] the firmness values [associated pressure values] for different positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torbet, which discloses stored values and associated pressure values, by incorporating receiving the stored values and associated pressure values, performing a test for them and modifying them based on the test, as taught by Stjerna, as Stjerna 

As to claim 6, Torbet/Receveur/Stjerna discloses the method of claim 5 (see rejection of claim 5 above), but Torbet/Receveur does not explicitly disclose wherein: performing a test for at least some of the stored values and at least some of the associated pressure values comprises: determining a sensed value and adjusting the pressure of the air mattress to one or more test pressures; and modifying at least one of the associated pressure values based on the performed tests comprises: modifying at least one of the associated pressure values to match one of the test pressures. 
However, in an analogous art, Stjerna discloses wherein: 
performing a test for at least some of the stored values and at least some of the associated pressure values comprises: 
determining a sensed value (e.g., Stjerna par. [0072] discloses a previously stored lying position [sensed value] may be retrieved and the firmness values for the different zones be adjusted, then stored) and 
adjusting the pressure of the air mattress to one or more test pressures; (e.g., Stjerna par. [0072] discloses a previously stored lying position may be retrieved and the firmness values [pressure of the air mattress] for the different zones be adjusted) and 
modifying at least one of the associated pressure values based on the performed tests comprises: 
modifying at least one of the associated pressure values to match one of the test pressures (e.g., Stjerna par. [0072] discloses the user may enter the parameter setting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torbet, which discloses stored values and associated pressure values, by incorporating performing a test for the stored values and associated pressure values by determining a sensed value, adjusting the pressure value to one or more test pressures and modifying an associated pressure value to match one of the test pressures, as taught by Stjerna, as Stjerna would provide the advantage of a means for a user to redefine his or her preferred pressure setting. (See Stjerna, par. [0072]).

As to claim 12, it is a bed system having substantially the same limitations as claim 5. Accordingly, it is rejected for the same reasons.
 
As to claim 13, it is a bed system having substantially the same limitations as claim 6. Accordingly, it is rejected for the same reasons.

As to claim 18, it is a bed system having substantially the same limitations as claim 5. Accordingly, it is rejected for the same reasons.
 
As to claim 19, it is a bed system having substantially the same limitations as claim 6. Accordingly, it is rejected for the same reasons.

As to claim 21, Torbet/Receveur/Stjerna discloses the method of claim 5 (see rejection of claim 5 above) but Torbet/Receveur does not explicitly disclose wherein i) receiving the stored values and the associated pressure values; ii) performing the test for at least some of the stored values and at least some of the associated pressure values; and iii) modifying at least one of the associated pressure values based on the performed tests is repeated over time.  
However, in an analogous art, Stjerna discloses:
wherein i) receiving the stored values and the associated pressure values; ii) performing the test for at least some of the stored values and at least some of the associated pressure values; and iii) modifying at least one of the associated pressure values based on the performed tests (see rejection of claim 5 above) is repeated over time (e.g., Stjerna par. [0072] the user may enter the parameter setting mode whenever [over time] he/she wishes, and in the parameter setting mode adjust the firmness/height values for different zones for different lying positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torbet, which discloses stored values and associated pressure values, by incorporating repeatedly receiving the stored values and associated pressure values, performing a test for them and modifying them based on the test, as taught by Stjerna, as Stjerna would provide the advantage of a means for a user to redefine his or her preferred pressure settings as desired. (See Stjerna, par. [0072]).

As to claim 22, it is a bed system having substantially the same limitations as claim 21. Accordingly, it is rejected for the same reasons.

As to claim 23, it is a bed system having substantially the same limitations as claim 21. Accordingly, it is rejected for the same reasons.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Torbet (US 2003/0221261) in view of Receveur (US 2011/0113560) in further view of Mahoney et al. (US 6,763,541) (art of record – hereinafter Mahoney)

As to claim 27, Torbet/Receveur discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein pressure of the air mattress is sensed by a pressure transducer that generates analog information that is transformed by an A/D converter into digital information usable by digital circuitry.  
However, in an analogous art, Mahoney discloses:
wherein pressure of the air mattress is sensed by a pressure transducer that generates analog information that is transformed by an A/D converter into digital information usable by digital circuitry (e.g., Mahoney, col. 4 ll. 43-49 discloses pressure transducers 46 are sending pressure readings to the microprocessors 36 via the A/D converters 40. The A/D converters 40 receive analog information from the pressure transducers and convert that information to digital information usable by the microprocessors 36).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Torbet/Receveur, which discloses measuring pressure using sensors, by converting analog information from a pressure transducer into information 

As to claim 28, it is a bed system having substantially the same limitations as claim 27. Accordingly, it is rejected for the same reasons.
 
As to claim 29, it is a bed system having substantially the same limitations as claim 27. Accordingly, it is rejected for the same reasons.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Torbet (US 2003/0221261) in view of Receveur (US 2011/0113560) in further view of Turner et al. (US 2009/0177327) (art of record -- hereinafter Turner).

As to claim 30, Torbet/Receveur discloses the method of claim 1 (see rejection of claim 1 above), Torbet further discloses wherein the air mattress is in a bed that comprises a remote controller (e.g., Torbet, Fig. 3 and associated text, par. [0070] discloses Fig. 3 depicts a side view of a mattress. The lifts can be inflated with air to establish different pressures; par. [0199] discloses the remote device controls the pressure settings of the mattress) but does not explicitly disclose a bed that comprises an articulation controller [and] a temperature controller.
However, in an analogous art, Turner discloses:
a bed that comprises an articulation controller, [and] a temperature controller (e.g., Turner, par. [0033] disclose using the computing device 60 and software modified to 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Torbet, which discloses a bed, by incorporating an articulation controller and temperature controller, as taught by Turner, as Turner would provide the advantages of a means of adjusting the position of bed units and a means of controlling the temperature of the bed. (See Turner, pars. [0023] and [0024]).

As to claim 31, it is a bed system having substantially the same limitations as claim 30. Accordingly, it is rejected for the same reasons.
 
As to claim 32, it is a bed system having substantially the same limitations as claim 30. Accordingly, it is rejected for the same reasons.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196